IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


CHRISTOPHER M. BOBACK,                   : No. 175 WAL 2015
                                         :
                  Petitioner             :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
             v.                          :
                                         :
                                         :
JENNIFER O. ROSS AND DAVID A.            :
ROSS,                                    :
                                         :
                  Respondents            :


                                    ORDER



PER CURIAM

     AND NOW, this 30th day of October, 2015, the Petition for Allowance of Appeal

is DENIED.